Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 22, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146490                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  KELLI SINTA,                                                                                                        Justices
            Plaintiff-Appellant,
  v                                                                 SC: 146490
                                                                    COA: 313868
                                                                    Washtenaw CC: 12-001604-DC
  MARTIN McDONALD,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 9, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 22, 2013                      _________________________________________
           s0319                                                               Clerk